UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7088


RONALD MCCLARY,

                    Plaintiff - Appellant,

             v.

FNU BUTLER,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Frank D. Whitney, Chief District Judge. (5:18-cv-00118-FDW)


Submitted: January 17, 2019                                       Decided: January 22, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald McClary appeals the district court’s order and judgment dismissing his

civil rights complaint as duplicative of a pending action. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. McClary v. FNU Butler, No. 5:18-cv-00118-FDW (W.D.N.C. Aug. 24, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2